Title: To Thomas Jefferson from Chapman Johnson, 23 April 1825
From: Johnson, Chapman
To: Jefferson, Thomas


Dear Sir,
Richmond
23 April 1825.
I have to thank you, for your letter of the 15th inclosing a copy of the rules for the government of the University—I am glad to hear that they are approved, and I hope they will be found useful—My leisure has not been sufficient to examine them with attention—but most of them, at first view, appear to me judicious—The proposition to purchase  Perrys land, I would advocate with much interest, if  we had the funds in hand, or a certain revenue, from which they would arise—But I am afraid to venture in any new engagement in the present state of our finances—I think we should better meet the public wishes, and better assure prosperity to our institution, by finishing what is begun, and paying what we owe, then by acquiring this land however desireable, at the expense of creating new debt—I have no doubt that at all times, we  shall be able when we have the money to command a communication between our two parcels of  land.It gives me great pleasure to hear of the favorable commencement of the institution—I have great hopes from the European professors—From what I have seen of  them, I think them highly qualified to be useful—What I fear most is that they will want experience in the government of our youth—What is to be done about a law professor? I think much depends on his appointment—It is very difficult to fill—The requisite talent, science, and moral qualification, is difficult to find, and when found more difficult to allure from more profitable, or more agreeable Stations—If an American, particularly a Virginian qualified alike for the professors chair, and for the government of the institution wold be tempted into the office—I think we should have done much to assure prosperity to the institution—What think you of establishing a presidency, charged with the execution of the laws, with a salerary, of $500—to be annexed to any professorship that the visitors think proper—and tendering this office to a professor of law as an inducement to its acceptance?—I think the institution will be found to want a head, and that this want should be supplied, by some American, the influence of whose moral character will supply the place of many minute regulations, and vexatious punishments.I wish you would think this suggestion, worthy of your consideration—with very great respect your very obt svt—C JohnsonI have regretted exceedingly that I could not attend, your last meetings—At the extra meeting I was bound by the events—At the regular meeting weather boundC. J.